Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 1 of 37




                Exhibit C
       Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 2 of 37
                                                                                               I1111111111111111 11111 111111111111111 1111111111 11111 lllll 111111111111111111
                                                                                                                               US006101181A
United States Patent                                                   [19J                             [11]            Patent Number:                           6,101,181
Passint et al.                                                                                          [45]            Date of Patent:                       Aug. 8, 2000

[54]   VIRTUAL CHANNEL ASSIGNMENT IN                                                                       5,218,676        6/1993 Ben-ayed et al. ...................... 395/200
       LARGE TORUS SYSTEMS                                                                                 5,239,545        8/1993 Buchholz ............................... 370/95.3
                                                                                                           5,276,899        1/1994 Neches .................................... 395/800
[75]   Inventors: Randal S. Passint, Chippewa Falls;
                                                                                                                          (List continued on next page.)
                  Greg Thorson, Altoona, both of Wis.;
                  Michael B. Galles, Los Altos, Calif.                                                                  FOREIGN PATENT DOCUMENTS
[73]   Assignee: Cray Research Inc., Eagan, Minn.                                                           0353819 2/1990             European Pat. Off..
                                                                                                            0475282 9/1990             European Pat. Off..
                                                                                                            0473452 3/1992             European Pat. Off..
[21]   Appl. No.: 08/971,591
                                                                                                            0479520 4/1992             European Pat. Off..
[22]   Filed:          Nov. 17, 1997                                                                        0501524 9/1992             European Pat. Off..
                                                                                                            0570729 11/1993            European Pat. Off..
[51]   Int. Cl.7 ..................................................... H04L 12/56                          88/08652 4/1988             WIPO.
[52]   U.S. Cl. .......................... 370/352; 709/238; 709/239;                                      87/01750 6/1988             WIPO.
                                                                          709/240                          95/16236 6/1995             WIPO.
                                                                                                           96/32681 10/1996            WIPO ............................. G06F 15/16
[58]   Field of Search .......................... 395/200.15, 800.11,                                      96/37834 11/1996            WIPO ............................... G06F 9/46
                395/200.71, 182.02; 370/60, 396, 401, 404,
                                           409, 397; 709/238, 239, 240                              Primary Examiner-Hassan Kizou
                                                                                                    Assistant Examiner-Hanh Nguyen
[56]                        References Cited
                                                                                                    Attorney, Agent, or Firm----Schwegman,                              Lundberg,
                  U.S. PATENT DOCUMENTS                                                             Woessner & Kluth, P.A.

   Re. 28,577     10/1975      Schmidt .................................... 179/15                  [57]                             ABSTRACT
    4,330,858      5/1982      Choquet .................................. 370/111
    4,630,259     12/1986      Larson et al. .. ... ... ... ... .... ... ... ... .. 370/60          A multiprocessor computer system includes processing ele-
    4,771,391      9/1988      Blasbalg .................................. 364/514                  ment nodes interconnected by physical communication
    4,811,214      3/1989      Nosenchuck et al. .................. 364/200                         links. Routers route messages between processing element
    4,868,818      9/1989      Madan et al. ............................. 371/11                    nodes on the physical communication links. Each router
    4,933,933      6/1990      Dally et al. ............................... 370/60                  includes input ports for receiving messages, output ports for
    4,980,822     12/1990      Brantley et al. .. ... ... ... .... ... ... ... 364/200              sending messages from the router, two types of virtual
    5,008,882      4/1991      Peterson et al. ........................ 370/943
                                                                                                    channels, a lookup table associated with the input port
    5,031,211      7/1991      Nagai et al. ............................ 379/221
    5,036,459      7/1991      Den Haan et al. ..................... 364/200
                                                                                                    having a lookup table virtual channel number, and a virtual
    5,105,424      4/1992      Flaig et al. .............................. 370/941                  channel assignment mechanism. The virtual channel assign-
    5,117,350      5/1992      Parrish et al. .......................... 395/425                    ment mechanism assigns an output next virtual channel
    5,134,690      7/1992      Samatham ............................... 395/200                     number for determining the type of virtual channel to be
    5,157,692     10/1992      Rorie et al. .... ... ... ... ... .... ... ... ... .. 375/38         used for routing from a next router along a given route. The
    5,161,156     11/1992      Baum et al. ................................ 371/7                   next virtual channel number is assigned based on the lookup
    5,170,482     12/1992      Shu et al. .... ... ... ... ... ... .... ... ... ... 395 /800        table virtual channel number and an input next virtual
    5,175,733     12/1992      Nugent ...................................... 370/94                 channel number received from a previous router along the
    5,197,130      3/1993      Chen et al. ............................. 395/325
                                                                                                    given route.
    5,201,044      4/1993      Frey, Jr. et al. ........................ 395/575
    5,210,705      5/1993      Chauvel et al. ........................ 364/572
    5,218,601      6/1993      Chujo et al. .............................. 370/16                                         10 Claims, 21 Drawing Sheets

                                                                                                           20
                                                                                                           I
                        ________________ 22
                                         i ________________                                                     7
                                                                                                                             24                     26


                              30      PROCESSOR                            PROCESSOR               32
                                                                                                       NODE         I      NODE                   NODE
                                                                                                         1                   2                       n
                                                         34                                       38
                                 36

                             MEMORY                       INTERFACE                              1/0
                               AND                          CIRCUIT                      SUBSYSTEM
                            DIRECTORY
                        I
                        I                               ~~-~~                           ~---~                       I
                        L ______________                          -     ---------------~


                                     28

                                                                      SCALABLE INTERCONNECT NETWORK
 Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 3 of 37


                                                                             6,101,181
                                                                                   Page 2


            U.S. PATENT DOCUMENTS                                                           5,533,198 7/1996 Thorson ............................. 395/200.15
                                                                                            5,546,549 8/1996 Barrett et al. ........................... 395/309
5,280,474    1/1994   Nickolls et al. .......................... 370/60
                                                                                            5,546,596 8/1996 Geist .................................. 395/200.02
5,313,628    5/1994   Mendelsohn et al. .................. 395/575
                                                                                            5,546,598 8/1996 Geist .................................. 395/200.02
5,313,645    5/1994   Rolfe ....................................... 395/800
5,331,631    7/1994   Teraslinna ... ... .... ... ... ... ... ... .... ... . 370/60         5,548,639 8/1996 Ogura et al. ............................ 379/221
5,333,279    7/1994   Dunning .................................. 395/325                    5,550,589 8/1996 Shiojiri et al. .......................... 348/387
5,341,504    8/1994   Mori et al. .............................. 395/800                    5,555,542 9/1996 Ogura et al. ........................... 370/94.1
5,347,450    9/1994   Nugent .................................... 395/200                   5,590,284 12/1996 Crosetto ............................. 395/200.05
5,353,283   10/1994   Tsuchiya ................................... 370/60                   5,592,610 1/1997 Chittor ............................... 395/182.02
5,361,334   11/1994   Cawley ................................... 395/200                    5,596,742 1/1997 Agarwal et al. ........................ 395/500
5,365,228   11/1994   Childs et al. ........................ 340/825.8                      5,613,071 3/1997 Rankin et al. ..................... 395/200.16
5,367,692   11/1994   Edelman ................................. 395/800
                                                                                            5,625,836 4/1997 Barker et al. ........................... 395/800
5,383,191    1/1995   Hobgood et al. ....................... 371/112
                                                                                            5,659,796 8/1997 Thorson et al. ................... 395/200.71
5,390,164    2/1995   Kremer . ... ... ... .... ... ... ... ... ... .... ... . 370/16
5,434,995    7/1995   Oberlin et al. .......................... 395/550                     5,682,479 10/1997 Newhall et al. ................... 395/200.15
5,440,547    8/1995   Easki et al. .... ... ... ... ... .... ... ... ... .. 370/60          5,701,416 12/1997 Thorson et al. ................... 395/200.15
5,475,858   12/1995   Gupta et al. ............................ 395/800                     5,721,819 2/1998 Galles et al. ....................... 395/200.15
5,517,497    5/1996   LeBoudec et al. .. ... ... .... ... ... .. 370/60.1                   5,737,628 4/1998 Birrittella et al. ................. 395/800.11
   Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 4 of 37


U.S. Patent                           Aug. 8, 2000                 Sheet 1 of 21                       6,101,181



                 U)
                                      w
                 N
                      ..r             Cc
                                      0
                                      z

                                      •••


                 v                    w
                 N
                      ..r             ON
                                      0                                            --
                                      z
                                                                                               ~
                                                       I
                                                                                               a:::
                                                                                               0

                            ,-----------                     --
                                                                         I
                                                                             --7               ~z
  0                                   w
  N---......._                        c_                         :E
                                                                                               I-
                                                                                               (.)
                                      0                          w                             w
                                      z                          I-                            z
                                                                                                            ~
                              N
                              I"')                         oV>                                 z
                                )
                                             ~..r
                                                           ......... ~                         0               •
                              0::::
                              0
                              (/)
                                                                 al
                                                                 :::>
                                                                 (/)
                                                                                               (.)
                                                                                               0::::
                                                                                                w
                                                                                               I-
                                                                                                            -
                                                                                                            (.!)
                                                                                                            LL
                              (/)
                              w                                          I                     -z
                              (.)                                                               w
                              0                                          I                     ....J
                              0::::                                                            al
                              a..                          w                                   5
                                                           UI-                                 <(
                                                                                               (.)
                 N .rt         ••                          ~5
                                                           a::: (.)
                                                                               I
                                                                               I
                                                                                               (/)
                 N
                               •                           w a:::
                                                           1--
                                                           zu                  I

                              0::::
                                             ~..r          -                   I
                                                                               I
                              0                                          I     I
                              (/)
                                                                               I
                              (/)                      I                 I
                              w                                                I
                              (.)                                              I
                              0
                              a:::                     >-            >-
                                                                     0::::
                                                                               I

                              a..                      0:::: C 0
                                                                               I
                                                                                        ~..r

                                ~
                                               ,.,.,..,.
                                               U)        Ozl-
                                                         :E <( (.)
                                                                               I
                                                                               I
                              0                        w             w         I
                              I"')                     :E            a:::      I
                                                                     C
                                                                               I
                            L-----------------~
                               Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 5 of 37



                                                                                                                                                                  d
                                                                                                                                                                  •
                                                                                                                                                                  r:JJ.
    ~---------------------.                                                        ~---------------------.                                                        •
                                                                                                                                                                  ~
                      PROCESSOR
                                   A
                                                          PROCESSOR
                                                                B
                                                                                         PROC!SSOR          I IPROC~SSOR                                          ~
                                                                                                                                                                  ......
                                                                                                                                                                  ~



                      30           '-------r--_J                    32                   30'   f                      f       32'
                                                                                                                                                                  =
                                                                                                                                                                  ......
                                                                                                             I
    I                                                                                                   1
    I                                   34                                                         34                                              I
22--i                                                                                                                                              t---24

                                         INTERFACE                                                  INTERFACE                                                     ~
                                                                                                                                                                 ~
                                            CHIP                                                       CHIP                                                      ~CIO
                                             0                                                           1                                                        N
                                                                                                                                                                  0
                                                                                                                                                                  8
    ~----------~----------~                                                        ~----------~----------~
    ,----------                                                                                - - - - - - - - - - ..,
                                                                                                                                                                  'JJ.
                                                                                                                                                                  =-
                                                                                                                                                                  ~

                                                                                                                                                                  ....
                                                                                                                                                                  ~


                                                  64                                                        66                                                    N
    I                                                                                                                                                             ....,
                                                                                                                                                                  0
28--;                                                                          ROUTER                                                 •••                         N
                                                                                                                                                                  '"""'
              50
                                         52               54                  56    58              60           62



                                                                                                                                                                 ....0--,
    L..   -   -   -   -    -   -    -   _,_   -   -   -                                                           -   -   -   -   -   -   -   -   _,I


                                   70                          72        74              76    78                     80                                          ~


                                         +  AND -                             +
                                                                              AND -                 +  AND -
                                                                                                                                                                  =
                                                                                                                                                                 ....~
                                        X DIMENSION                       Y DIMENSION              Z DIMENSION
                                                                                                                                                        FIG. 2    ~
                                                                                                                                                                  00
                                                                                                                                                                  ~
                                    Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 6 of 37



                                                                                                                                                                    d
                                                                                                                                                                    •
                                                                                                                                                                    r:JJ.
     ,---------------------.                                                     ,---------------------~                                                            •
                                                                                                                                                                    ~
                                                                                                                                                                    ~
                      PRicl IPR~cl IPRgcl IPRic                                            PRicl IPRocl IPRcocl IPRDoc                                              ......
                                                                                                    8                                                               ~


                               130             131           132   133       I   I            130'     131'       132'             133'
                                                                                                                                                                    =
                                                                                                                                                                    ......
                                                                             I   I                                                                   I
                                                                             I   I                                                                   I
     I                                   134                                 I   I               134'                                                I
122--;                                                                       I   I                                                                   i----124
                                                                                                                                                     I
                                                                                                                                                     I              ~
                                          INTERFACE                          I   I                   INTERFACE                                                     ~
                                             CHIP                            I   I                      CHIP                                                       ~CIO
                                                                             I   I                                                                                  N
                                                   0                                                       1                                                        0
                                                                                                                                                                    8
     ~----------~----------~                                                     ~----------4----------~
     ,-----------                                                                                              -----------,
                                                                                                                                                                    'JJ.
                                                                                                                                                                    =-
                                                                                                                                                                    ~

                                                                                                                                                                    ....
                                                                                                                                                                    ~


                                                                                                                                                                    ~
                                                   164                                                     166                                                      ....,
                                                                                                                                                                    0
     I
128-t                                                                    ROUTER                                                        •••                          N
                                                                                                                                                                    '"""'
              150
                                         152               154         156           158             160         162


     '-   -   -   -    -   -    -    -   -1-   -   -   -                                                           -   -   -   -   -   -   -   -   ...J
                                                                                                                                                                   ....0--,
                               170                           172 174                   176 178                         180                                          ~


                                                                         +
                                                                                                                                                                    =
                                                                                                                                                                   ....~
                                          +  AND -                       AND                         + AND -                                              FIG. 3    ~
                                         X DIMENSION                 Y DIMENSION                  Z DIMENSION                                                       00
                                                                                                                                                                    ~
  Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 7 of 37


U.S. Patent          Aug. 8, 2000     Sheet 4 of 21         6,101,181

                      pp                   pp
                     pp                     pp


                       RL                  RL

                     pp                     pp
                      pp                   pp


                              FIG. 4




                                FIG. 5
  Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 8 of 37


U.S. Patent          Aug. 8, 2000      Sheet 5 of 21       6,101,181




            pp
        pp~
                   50

   RL       RL




                                    FIG. 6
  Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 9 of 37


U.S. Patent          Aug. 8, 2000     Sheet 6 of 21         6,101,181




           RL




                               FIG. 7
  Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 10 of 37


U.S. Patent          Aug. 8, 2000       Sheet 7 of 21           6,101,181




                                                        6 t---+-----1 5

     RL


                                                        11-----2




                                                         I------;    2




                      1----4-------15




                                 FIG. 8
  Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 11 of 37


U.S. Patent          Aug. 8, 2000     Sheet 8 of 21         6,101,181




                                                      FIG. 9
              +Y
  Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 12 of 37


U.S. Patent                            Aug. 8, 2000                            Sheet 9 of 21                    6,101,181




                                               ,--   ---             -.- - - -          -,



                                               I                                          I
                                               I                                          I
                                           N---1                                           f.r-N

                                               L-    -           -   _,_   -        -   ...J
         r- -        -   -   -,                                                                        ,------,
         I       p       p     I




         L       -       -   _,J                                                                       L    -    -   _,J




                                                                                                   '
                                   3        ROUTER                   PC BOARD                      1
                                                                                                   /



         ,-      -       -   -,                                                                        ,-   -    -   -,



         I                                                                                                             I
     N..ri                                                                                                             i---N


         I       p       p     I                                                                       I    p    p
         L.,..   ___         _J
                                                                                                       L...---.....1
                                               r -               -   -•- -          -   -,




                                                         p                 p        p      I
                                               '--   -       -   -   -•-   -    -   -   ...J




                                                         FIG. 10
  Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 13 of 37


U.S. Patent            Aug. 8, 2000      Sheet 10 of 21                  6,101,181




              88
                                                                         88
                                                                              GPO
              86


          y
                                00i 00i 00                 '




    zt                          00 00 00                                      GP1

                                00 00 00
                   88            88           88                    88

                                      FIG. 1 1




                          88
                   y                                           88

               zt         86
                                            QQ
                                          --------------

                                            00
                                            00
                                 88          88

                                      FIG. 12
  Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 14 of 37


U.S. Patent            Aug. 8, 2000           Sheet 11 of 21           6,101,181




           88                                           ''
                                                        las
                                                        '
                                                        '
                                                                           GPO

                               001 00 0088
                                          8                  8
                               00~ 003 00                             88    GP1

                               0o~a Oo~a Oo
                                      :                 :
                                                                      .--+-7
                                                                      88

                               oot 00~ 00 8                  8

                                                                      88
                                                                               GP
                                                                                    2


                               OQJB OOJB                         00-
                               00               00               00        GP3
                               00 00 00
                  88             88               88             88


                                   FIG. 13
                                      Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 15 of 37



                                                                                                                          d
                                                                                                                          •
                                                                                                                          r:JJ.
                                                                                                                          •
                                      88                                                                                  ~
                                                                                                                          a_
                                                                                                      88
                                                                                                      ~ } GPO
                                          \l--++-1/-.-\1-1/----'.'-.11/-,-\1-1/- .-\1-1/--+-~l----++,IB:
                       I -+-1-l-H--\I-1/- ·
          . - - - - - t - ,                                                                                               a
 86
      -            A          ;   :    A 00 00 00 00 00 00 }
                                           A   :   !                                                            GP,       ~

 BB-t           0       1
                                      00 00 00 00 00 00 00 }                                                    GP
                                                                                                                     2
                                                                                                                         ~
Zr
 y                            '                                                                                           0


                0       2
                              :       00 00 00 00 00 00 00 }                                                    GP3      e



                os                     OO OO OO OO OO OO OO }GP                                                      4
                                                                                                                         [


                0       3
                              :        00 00 00 00 00 00 00 }                                                   GP5       ~
                os                     OO OO OO OO OO OO OO }GPS
 BB-t           0       4
                                       00 00 00 00 00 00 00                                                    }GPJ      t
                                                                                                          88             =
                                                                                                                         ....~
                                                                FIG. 14                                                   ~
                                                                                                                         00
                                                                                                                          ~
  Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 16 of 37


U.S. Patent                                                     Aug. 8, 2000                                                            Sheet 13 of 21                                                                               6,101,181




                                              88                                                                                                                                                                            88
                               -
                                                                I                                   I                     I              I                           I                          I
           88\                                             -,            I                      I            I            I I            I I                     I I                        I            I
               ,,,-                       : :'                           /:                                                                                      I                                   /       :
                   / rl''J. /                                   /                      I            /             I       /         /     /             /            /            /             /                  //



           i
                                                                             '                                                                                              ''                               ''                       }GPO
               .... 0 1,,., : F                                 2                      E '"         1
                                                                                                                  ~       4                                          ,,,6   '
                                                                                                                                                                                  1/.           7             '
                                                                                                                                                                                                                   9
                                                                                                                                    /                   '/           /            /                                         /
                                          '-'     /                          :                                                                                              '
      86       ... 1
                                                                                                                                                                     v      '     v                                                   } GP1
               ,.._::'.'._..,,/                   II            /                      /            /            /        II        II    /             V                                       /                  /        II

       8 8-    I-
                                 /,:                                                                                                      /                                                     /                  /        /
                    /                             /             /                      /            /            /        /         /                   /            /            /
                                                                                                                                                                                                                                      }GP2
                             F       '/
                                          I,,',
                                              '                                                                                     I
                        ,I                            ,I            ,I
                                                                                   '   ,I               ,I                                    ,I            ,I                                  ,I
                                                                                                                                                                                                                   /
                                                                                                                                                                                                                       ,I       ,I

                    /                     :,..,                 /                                   /                     /
                             2                    /                                    /                         /                  II    /             /            II           II            /                  /        /         }GP3
                    /            /                              /                                   II                    II

                    /            /,:              /             /                      /            /            /        /         /     /             /            /            /             /                  /        /
                             E            1/,                                                                                                                                                                                         }GP4
                                     '/       '       ,I                                   ,I                        ,I                                                                                                         ,I

                                                                                       /            '/           /        '/        /                                /            /
                                          I''
                             3                                                                                                                                                                                              /         }GPS
                    /            /                /             /                      /            II           /        V         II    /             /            II           II            /                  /
                                          '
                    /            /,:              /             /                      /            /            /        /        i/     /             /            /            /             /                 •/        /
                                                                                                                                                                                                                                      }GP6
                    ,I
                             D         1/,
                                     '/ '             ,I                                   ,, I                      ,I                   ,I            /                                                                       ,I

                                          :,..,                                                                                                                      /            /
        y                    4                                                                      I
                    /            /                /             /                      / I,,,                    /        II        II    /             /            II           II            /                  /        /         }GP7

   zl               /
                             C
                                 /,:
                                     /:

                                     '/
                                          I,,',

                                          I''
                                              '
                                                  /             /                      /            /            /        /
                                                                                                                              ,I
                                                                                                                                    /     /
                                                                                                                                          ,I
                                                                                                                                          '/
                                                                                                                                                        /
                                                                                                                                                        /
                                                                                                                                                                     /

                                                                                                                                                                     /
                                                                                                                                                                                  /

                                                                                                                                                                                  /
                                                                                                                                                                                                /                  /        /
                                                                                                                                                                                                                                      }GP8
                             5                                                                                                                                                                                              /         }GP9
                    /            /                /             II                     /            II           /        V '       II    /             /            II           II            /                  /
                                                                                                                            '
                                     /:
                    /            /,:              /             /                      /            /            /        /l        /     /             /            /            /             /                  /        /
                             B ,,, I,,','                                                                                                                                                                                             }GP10
                    /
                        ,I
                              /                                 /                                   /                     ,   ,I          ,I            ,I
                                                                                                                                                        /            /                          ,                  ,
                             6 I'-'                                                                                                                                                                                                   }GP11
                    II           /                /             /                      /            II           II V '             II    /             /            II            /            /                  /        /


                    /            .,,,:/:          /             /
                                                                             ''
                                                                              ''       /            /            /        /         /     /             /            /            I             /                  /        /
                                                                                                                                                                                                                                      }GP12
                             A ,,,I/:                                                      ,I                                                                                                                                   /
                                  r-,.:                                                             '/           /                  /                                '/                         '/                 /

                    II ] II                       /             II                     /            II           /        V         II    /             /            /           •II            /                  /        /         }GP13
                                     /:
       8 8-         /
                             9
                                 /
                                     )            1/                               :
                                                                                       /            /

                                                                                                        /
                                                                                                                 /        /
                                                                                                                              /
                                                                                                                                    /     /
                                                                                                                                                   ''
                                                                                                                                                        /            /             /

                                                                                                                                                                                       ,I
                                                                                                                                                                                                /                  /        /

                                                                                                                                                                                                                                ,I
                                                                                                                                                                                                                                      }GP14
                                                                                       /                         /                        '/                                                                       '/       /


                    II       8/                   )             /                      /            /            /        /         /     /             /            II            /            /                  II       /         }GP15


                                                                                                                 FIG. 15
  Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 17 of 37


U.S. Patent                Aug. 8, 2000         Sheet 14 of 21          6,101,181




                                          .''            .''
                                                         ''
                                          !88            !BB            88
    89--........                          .LI            .LI                 GPO
                                 [J[J            [J [Ji.. [J [J
                                                         .
         88                      [J [J           [J [J !. [J [J              GP1
                                 ~~              ~ ~ i ~~
                                  88              88               88
       91--........


                                                     zr
                               GP2                             y



                      88
                                       FIG. 16
  Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 18 of 37


U.S. Patent          Aug. 8, 2000     Sheet 15 of 21        6,101,181




                            93




      00 00 00




                                 FIG. 17
  Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 19 of 37


U.S. Patent                            Aug. 8, 2000               Sheet 16 of 21    6,101,181



                                                             50


                                             SSD/SSR

                                                 LLP
                          ~....L.,-r-.......,
          9 0 ---i---i---1.--          .......
                                           ,-1-~
                                                       SENDER
          92--,--                                       (NET
          94-UBH'.C.                                   CREDITS)      108     54
          96
                             RECEIVER                       -t----t-104
           52
                       PORT A                      Rt TABLE
         66                                           106                          56
                                        110                           114
                                            ~                          ~




                                                                   LOCAL
                                          ARBITER                  BLOCK


        64                                                                         58


                                                       CROSSBAR       ~112
                                                        BLOCK



                                                 62                          60




                                                            FIG. 18
             Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 20 of 37



                                                                                                                                d
                                                                                                                                •
                                                                                                                                r:JJ.
                                                                                                                                •
                                                                            ,202                                  ,200
                                                                                                                                 ~
                                                                                                                                ~
                         224 .,-j DIR[3:0]            GLOBAL DESTINATION[3:0] ~204        I LOCAL   DESTINATIONl6:0] l---206
                                                                                                                                ......
 FIG. 19A                                                                                                                       ~

                                                                                                                                =
                                                                                                                                ......

                                                                                               208 106       210
214   MY GLOBAL ADDR[3:0]                                              =?                                                       >
218   NEXT - GLOBAL ADDR                                                212
                                                                                    0     2                                    ~
                                                                                                                                =
226    -GLOBAL DIR[3:0]                               =?         216                1     E
                                                                                                    0
                                                                                                    1
                                                                                                         181/11
                                                                                                          457
                                                                                                                               ~
                                                                                                                                00
                                                                                                                                N
                                                                                                                                0
222   NEXT+ GLOBAL ADDR                                224                                                                      0
                                                                                                                                0
                                                                                    ••    ••        ••
230    + GLOBAL DIR[3:0]                                                             •     •        •
232     + GLOBAL VALID
234     - GLOBAL VALID                                     I I         I           114
                                                                                    15
                                                                                         K--4
                                                                                          9
                                                                                              I 126 ~ I
                                                                                                127 A98
                                                                                                                                'JJ.
                                                                                                                                =-
                                                                                                                                ~
                                                                                                                                ....
                                                                                                                                ~



                                                                                                                                '"""'
                                                                                                                                -..J
                                                                                                 2 4 ~ 4246
                                                                                                        8                       ....,
                                                                                                                                0



240-I PROTECTION_CONFIG      I   2341 23BY
                                                                 I!
                                                                    I              2521                                         N
                                                                                                                                '"""'
                                                                                                  ~               250
      FORCE LOCAL TABLE                                      J
                                                      242
                                  210
                                                                                                                               ....0--,
FIG. 198 l,1           al1       ~413            ol                                             ~254
                                                                                                   6
                                                                                                                                ~

                                                                                                                                ~=
                   '
               -GLOBAL +GLOBAL          LOCAL
                                             '                                                                                 ....
                                                                                                                                ~
                                                                                                                                00
                                                                                                                                ~
              Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 21 of 37



                                                                                                             d
                                                                                                             •
                                                                                                             r:JJ.
                                                                                                             •
                                                                                                              ~
                                                                                                             ~
                                                                                                             ......
r--------, r--------, r--------, r--------, r--------,                                                       ~


:  GLOBAL           GLOBAL           '    GLOBAL           :      :  GLOBAL                     GLOBAL
                                                                                                             =
                                                                                                             ......
, PARTION 0        PARTION 1             PARTION 2         ,      , PARTION 3                  PARTION 4

  ~                  LOC N
                                           LO~             ii             ILOCN                 ~           t
  ~                  RTR 1
                                     I
                                           RTR2I,                 I          RTR3
                                                                                                ~           ~CIO
                                                                                                             N
                                                                                                             0
                                     I                                                                       0
                                                                                                             0
                        r-312    I   I   310   r- 308      I      I   304            r- 3Q 6

                           LI ◄ .I                         I
                                                               (:
                                                     - - - - - - - - - - - - ~ ..J
                                                                  I
                                                                                                             'JJ.
                                                                                                             =-
                                                                                                             ~


   RTR 10            RTR 11                     12
                                                           I      I
                                                                            RTR 13              RTR 14       ....
                                                                                                             ~


                                                           I      I
                                                                                                             '"""'
                                                                                                             CIO
                                                           I      I
                                                           I      I
                                                                                                             ....,
                                                                                                             0

 ________ J                                                                                    ________ J    N
                                     L--                          L--------                                  '"""'
                                     300         302


                                                                                                            ....0--,
                                                                                                             ~
                                         FIG. 20                                                             ~=
                                                                                                            ....
                                                                                                             ~
                                                                                                             00
                                                                                                             ~
                  Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 22 of 37



                                                                                                                  d
                                                                                                                  •
                                                                                                                  r:JJ.
                                                                                                                  •
                                                                                                                   ~
                                                                                                                  ~
                                                                                                                  ......
r--------, r--------, r--------, r--------, r--------,                                                            ~


  GLOBAL
              I
              I
                    I
                    I    GLOBAL
                                     I
                                     I
                                         I
                                         I    GLOBAL
                                                                         I
                                                                         I
                                                                             I
                                                                             I    GLOBAL
                                                                                             I
                                                                                             I
                                                                                                 I
                                                                                                 I    GLOBAL
                                                                                                                  =
                                                                                                                  ......
 PARTION 0    I     I   PARTION 1    I   I   PARTION 2                   I   I   PARTION 3   I   I   PARTION 4
                                         I                               I   I




                         ~
                                     I




                                              ~                                   ~
  LOC NI      I     I                I   I                               I   I               I   I   ILOC N

  RTR O I     I     I          1
                                     I
                                     I
                                     I
                                         I
                                         I
                                         I                   2
                                                                         I
                                                                         I
                                                                         I
                                                                             I
                                                                             I
                                                                             I         3     I   I   I RTR 4
                                                                                                                 t
                                                                                                                 ~CIO
                                                                                                                  N
                                                                                                                  0
                                                                                                                  0
                                                                                                                  0
     r-414    I     I   412          I   I   410                         I   I   404   406           4O8-i

      ~    1--.   f 1-- ---1-- :(;_ l J ___:_ t. ~_)_ _ _
                    I                I   I         ••   ••               I   I~----------~   I   I
                                                                                                       _,         'JJ.
                                                                                                                  =-
                                                                                                                  ~

  RTR 10                 RTR 11
                                         I
                                              RTRl 12
                                                                         I   I
                                                                                  RTR 13
                                                                                         I       I
                                                                                                      RTR 14      ....
                                                                                                                  ~

                                         I                               I   I
                                                                                                                  '"""'
                                                                                                                  \0



--------j ~ -------- j ~ -_(
                                                                         I   I
                                                                         I   I           I       I
                                                                                                                  ....,
                                                                                                                  0
                                                                             L ________ J        L ________ J     N
                                                             -   -   -   J
                                                                                                                  '"""'
                                             400             402


                                                                                                                 ....0--,
                                                                                                                  ~
                                             FIG. 21                                                              ~=
                                                                                                                 ....
                                                                                                                  ~
                                                                                                                  00
                                                                                                                  ~
                        Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 23 of 37



                                                                                                                  d
                                                                                                                  •
                                                                                                                  r:JJ.
                                                                                                                  •
                                                            INCOMMING MESSAGE HEADER                               ~
     FIG. 22                                                                                                      ~
                                                                                                                  ......
                                                                        ;;fol Iv                                  ~


                                                                                       506
                                                                                                                  =
                                                                                                                  ......
                                                                  504   DIRECTION
           208 106      210                                                                       510


om
1     E        1 457
                    ~


               0 I81A I
                         I
                             t



                                       ~     PORT-MATE     i-------,
                                                                            (NXT_ VCH_LSB)                       t
                                                                                                                 ~CIO
                                                                                                                  N
                                                                                          508 ➔ VCH_SELEN         0
                                                                                                                  0
                                                                                                                  0
••    ••       ••                      500
 •     •        •
                                                 502
14~           1261320                                     2560                                                    'JJ.
15 9          127 A98                                                                             NXT_ VCH_LSB    =-
                                                                                                                  ~


                        :+-I                                                                         ~
                                                                                                                  ....
                                                                                                                  ~




             L~)lt                      [2:0] DIRECTION                                                           N
                                 248                                                                    514       0


2521                             246                                                                              ....,
                                                                                                                  0

                                                                                                                  N
                                                                                                                  '"""'
                                 250
                                                                           520      518
                                                          256b

                                        [3] VCH_SELEN
                                                                                                                 ....0--,
                                                                                                                  ~

                                                                                                                  ~=
                                                                                                                 ....
                                                                                                                  ~
                                                                                                                  00
                                                                                                                  ~
  Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 24 of 37


U.S. Patent                  Aug. 8, 2000                     Sheet 21 of 21           6,101,181




                  ....
                 """""
                      -                               """""
                  v
                 .......,
                                                       0
                                                          v  -
                              ,,...,                       _,.   -\
                                       ..._   - 0- - --                   \
                                                II
                                                u                             '11
                                                                              'u
                  ....
                 """""                          >     """""                   '>
                 .......,-                            .......,-
                                                      0
                                                                          I
                  tr)                                     tr)
                                                                      I

                                                                  \
                                                                          \

                                                                              '11
                                                                              'u
                  ....
                 """""                                """""
                                                             -                '>
                  N-
                                                      0
                                                                          I
                 .......,                             .......,
                                                       N              I

                                                                  \
                                                                          \
                                                                              10
                                                                              I   II
                  ....
                 """""                                """""                   ,~
                     -
                  ....
                 .......,
                                                       0
                                                       ....  -
                                                      .......,        I
                                                                          I

                                                                  '

                                                                  '       \
                                                                              ,o
                                                                              I   II
                  ....
                 """""
                                                         - ,' ~
                                                      """""
                  0-
                                                       0
                 .......,                             .......,
                                                       0              I
                                                                  •




                                                                  N
                                                                      +
     Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 25 of 37


                                                         6,101,181
                              1                                                                  2
       VIRTUAL CHANNEL ASSIGNMENT IN                              the nodes in the same dimension and back to the original
            LARGE TORUS SYSTEMS                                   node. An n-dimensional torus, when connected, creates a
                                                                  n-dimensional matrix of processing elements. A bidirec-
                 RELATED APPLICATIONS                             tional n-dimensional torus topology permits travel in both
   The present invention is related to the following com- 5 directions of each dimension of the torus. For example, each
monly owned applications filed on even date herewith: a first     processing element node in the 3-dimensional torus has
application entitled "HYBRID HYPERCUBE/TORUS                      communication links in both the + and -directions of the x,
ARCHITECTURE" having Attorney Docket Number                       y, and z dimensions. Torus networks offer several advan-
200.643US1; and a second application entitled "ROUTER             tages for network communication, such as increasing the
TABLE LOOKUP MECHANISM" having Attorney Docket 10 speed of transferring information. Another advantage of the
Number 200.644US1. These related applications are herein          torus network is the ability to avoid bad communication
incorporated by reference.                                        links by sending information the long way around the
                                                                  network. Furthermore, a toroidal interconnect network is
               FIELD OF THE INVENTION                             also scalable in all n dimensions, and some or all of the
   The present invention relates generally to the field of 15 dimensions can be scaled by equal or unequal amounts.
high-speed digital data processing systems, and more                 In a conventional hypercube network, a plurality of
particularly, to virtual channel assignment in large torus        microprocessors are arranged in an n-dimensional cube
topology multiprocessor computer systems.                         where the number of nodes kin the network is equal to 2n.
                                                                  In this network, each node is connected to each other node
          BACKGROUND OF THE INVENTION                          20 via a plurality of communications paths. The network
   Multiprocessor computer systems comprise a number of           diameter, the longest communications path from any one
processing element nodes connected together by an inter-          node on the network to any other node, is n-links.
connect network. Each processing element node includes at            Conventional hypercube topology is a very powerful
least one processing element. The interconnect network            topology that meets many of the system design criteria.
transmits packets of information or messages between pro- 25 However, when used in large systems, the conventional
cessing element nodes. Multiprocessor computer systems            hypercube has some practical limitations. One such limita-
having up to hundreds or thousands of processing element          tion is the degree of fanout required for large numbers of
nodes are typically referred to as massively parallel process-    processors. As the degree of the hypercube increases, the
ing (MPP) systems. In a typical multiprocessor MPP system,        fanout required for each node increases. As a result, each
every processing element can directly address all of 30 node becomes costly and requires larger amounts of silicon
memory, including the memory of another (remote) process-         to implement.
ing element, without involving the processor at that pro-            Variations on the basic hypercube topology have been
cessing element. Instead of treating processing element-to-       proposed, but each have their own drawbacks, depending on
remote-memory communications as an 1/0 operation, reads           the size of the network. Some of these topologies suffer from
or writes to another processing element's memory are 35 a large network diameter, while others suffer from a low
accomplished in the same manner as reads or writes to the         bisection bandwidth. What is needed is a topology that is
local memory.                                                     well suited to applications requiring a large number of
   In such multiprocessor MPP systems, the infrastructure         processors; is scalable; and provides a high bisection
that supports communications among the various processors         bandwidth, a wide communications bandwidth, and a low
                                                               40
greatly affects the performance of the MPP system because         network diameter.
of the level of communications required among processors.            Moreover, as systems increase the number of processors,
   Several different topologies have been proposed to inter-      the number of physical connections required to support the
connect the various processors in such MPP systems, such as       hypercube topology increases significantly, resulting in
rings, stars, meshes, hypercubes, and torus topologies. 45 higher system costs and manufacturing complexities.
Regardless of the topology chosen, design goals include a         Therefore, it is desired that systems could be scaled to take
high communication bandwidth, a low inter-node distance,          advantage of more than one type of topology so that smaller
a high network bisection bandwidth and a high degree of           systems and larger systems having divergent design goals
fault tolerance.                                                  related to topology architecture could be accommodated in
   Inter-node distance is defined as the number of commu- 50 one system design. Such design goals include a desire to
nications links required to connect one node to another node      optimize system performance while attempting to minimize
in the network. Topologies are typically specified in terms of    overall system costs and to minimize manufacturing com-
the maximum inter-node distance or network diameter: the          plexities.
shortest distance between two nodes that are farthest apart          Deadlock occurs when cyclic dependencies arise among a
on the network.                                                55 set of channel buffers, causing all involved buffers to fill up
   Bisection bandwidth is defined as the number of links that     and block. A primary consideration in the design of inter-
would be severed if the network were to be bisected by a          connect networks and corresponding routing algorithms is
plane at a place where the number of links between the two        avoiding deadlock.
halves is a minimum. In other words, bisection bandwidth is          Deadlock situations can be formalized via a channel
the number of links connecting two halves of the network 60 dependency graph, a directed graph whose nodes represent
where the halves are chosen as the two halves connected by        network channels and whose arcs represent dependencies
the fewest number of links. It is this worst-case bandwidth       between channels. An arc exists between channels x and y
which can potentially limit system throughput and cause           iff a packet can route directly from channel x to channel y.
bottlenecks. Therefore, it is a goal of network topologies to     It can be proven that a network is deadlock free if its channel
maximize bisection bandwidth.                                  65 dependency graph is acyclic.
   In a torus topology, a ring is formed in each dimension           One simple method to avoid deadlock is to restrict the
where information can transfer from one node, through all of      topology of the interconnect network and/or the routing
     Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 26 of 37


                                                          6,101,181
                              3                                                                  4
function used to route packets between the processing                In one embodiment where the topology is a torus topology
element nodes on the interconnect network to remove the           with at least one of the n dimensions having a radix greater
possibility of cyclic buffer dependencies. For example, a         than four, the virtual assignment mechanism ascertains
binary hypercube topology is deadlock-free if the routing         whether a given hop in a route is within one dimension or if
function is restricted so that the dimensions are always 5 the given hop is switching dimensions. If the given hop is
traversed in increasing order using the e-cube or dimension       switching dimensions, the virtual assignment mechanism
order routing algorithm. Since at most one hop is made per        sets the output next virtual channel number equal to the
dimension and no packets route to a lower dimension, there        lookup table virtual channel number. If the given hop is
can be no cyclic buffer dependencies. The e-cube routing          within one dimension, the virtual assignment mechanism
algorithm can also be used to make an n-dimensional mesh 10 sets the output next virtual channel number equal to the
topology deadlock-free, since the opposite-flowing traffic in     lookup table virtual channel number logically OR'd with the
each dimension uses distinct sets of buffers and the dimen-       input next virtual channel number.
sions are traversed in increasing order. The torus topology,         In one embodiment, the virtual channel assignment
however, is not deadlock free when restricted to e-cube           mechanism include a programmable register having virtual
routing, because the wrap-around links in the torus topology 15 channel select enable bit having a first state and a second
allow cyclic buffer dependencies to form on a single ring.        state. The virtual channel assignment mechanism is respon-
   In addition, even in meshes, deadlock can arise due to         sive to the virtual channel select enable bit being in the first
dependencies between request and response packets. Since          state to set the output next virtual channel number equal to
a node may not be able to accept more request packets until       the input next virtual channel number. In this embodiment,
that node has transmitted response packets for previous 20 the virtual channel assignment mechanism is responsive to
requests, deadlock can occur if response packets are made to      the virtual channel select enable bit being in the second state
wait behind request packets in the network. An expensive          to set the output next virtual channel number equal to the
solution to this dependency problem between request and           lookup table virtual channel number or to the output next
response packets is to use separate physical networks for         virtual channel number equal to the lookup table virtual
requests and responses.                                        25 channel number logically OR'd with the input next virtual
   Virtual channels have been used to avoid deadlock and to       channel number. The virtual channel select enable bit is
reduce network congestion. Each physical channel is broken        typically in the first state for when the multiprocessor system
up into one or more virtual channels. Each virtual channel        is configured in a topology where none of the n dimensions
includes virtual channel buffers to store packets along a         have a radix greater than four, such as for an n dimensional
virtual path. The virtual channels are multiplexed across 30 hypercube topology. The virtual channel select enable bit is
common physical channels, but otherwise operate indepen-          typically in the second state for when the multiprocessor
dently. Thus, a blocked packet on a first virtual channel         system is configured in a torus topology where at least one
multiplexed across the common physical channel does not           of the n dimensions has a radix greater than four.
block packets behind a second virtual channel multiplexed            In one embodiment, a dateline is associated with each
                                                               35 type of virtual channel. Each dateline represents a commu-
on the common physical channel.
   For reasons stated above and for other reasons presented       nication link between two virtual channel buffers, which
in greater detail in the Description of the Preferred Embodi-     complete a cyclic path in their associated type of virtual
ments section of the present specification, there is a need to    channel. If messages cross the dateline a cyclic buffer
properly assign virtual channels in torus topologies having at 40 dependency can occur which creates a deadlock. In this
least one dimension with a radix greater than four to avoid       embodiment, the lookup table virtual channel number is set
deadlock in certain types of multiprocessor systems.              to assure that messages do not cross datelines.
                                                                         BRIEF DESCRIPTION OF THE DRAWINGS
            SUMMARY OF THE INVENTION
                                                                     FIG. 1 is block diagram of a multiprocessor computer
   The present invention provides a method and a multipro- 45 system.
cessor computer system including a plurality of processing           FIG. 2 is a block diagram of one embodiment of the
element nodes. Each processing element node has at least          interface between a scalable interconnect network and two
one processor and memory. Physical communication links            nodes, each having two processors.
interconnect the processing element nodes in a                       FIG. 3 is a block diagram of one embodiment of the
n-dimensional topology. Routers route messages between 50 interface between a scalable interconnect network and two
the plurality of processing element nodes on the physical         nodes, each having four processors.
communication links. Each router includes input ports for            FIG. 4 is a model of a two dimensional (2D) hypercube
receiving messages, output ports for sending messages from        topology multiprocessor system.
the router, two types of virtual channels, a lookup table
                                                                     FIG. 5 is a model of a three dimensional (3D) hypercube
associated with the input port having a lookup table virtual 55
                                                                  topology multiprocessor system.
channel number, and a virtual channel assignment mecha-
nism. Each type of virtual channel has virtual channel               FIG. 6 is a model of a four dimensional (4D) hypercube
buffers assigned to each physical communication link and is       topology multiprocessor system.
capable of storing messages communicated between the                 FIG. 7 is a model of a five dimensional (SD) hypercube
processing element nodes over the physical communication 60 topology multiprocessor system.
links. The virtual channel assignment mechanism assigns an           FIG. 8 is a model of a six dimensional (6D) hypercube
output next virtual channel number for determining the type       topology multiprocessor system.
of virtual channel to be used for routing from a next router         FIG. 9 is a diagram of a 2x2x2 three dimensional (3D)
along a given route. The next virtual channel number is           torus topology.
assigned based on the lookup table virtual channel number 65         FIG. 10 is a diagram of an example X dimension con-
and an input next virtual channel number received from a          figuration for one embodiment of a multiprocessor computer
previous router along the given route.                            system.
     Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 27 of 37


                                                         6,101,181
                             5                                                                  6
   FIG. 11 is a physical layout diagram for one embodiment        implement the below-described hypercube/torus scalable
of a multiprocessor computer system having 256 nodes.             architecture according to the present invention, the present
   FIG. 12 is a physical layout diagram for one embodiment        invention is in no way limited to this particular application
of a multiprocessor computer system having 128 nodes.             environment. In fact, many alternative environments using
   FIG. 13 is a physical layout diagram for one embodiment 5 alternative node and interface circuit configurations can be
of a multiprocessor computer system having 512 nodes.             utilized. To a large extent, the topology according to the
                                                                  present invention, as implemented in scalable interconnect
   FIG. 14 is a physical layout diagram for one embodiment
                                                                  network 28, is independent of the complexity of the nodes,
of a multiprocessor computer system having 1024 nodes.
                                                                  such as nodes 22, 24, and 26, interconnected by that topol-
   FIG. 15 is a physical layout diagram for one embodiment 10 ogy.
of a multiprocessor computer system having 2048 nodes.
                                                                     FIG. 2 illustrates, in block diagram form, one embodi-
   FIG. 16 is a physical layout diagram for one embodiment
                                                                  ment of the interface between scalable interconnect network
of a multiprocessor computer system having 264 nodes.
                                                                  28 and two nodes 22 and 24. In this embodiment, scalable
   FIG. 17 is a physical layout diagram for one embodiment        interconnect network 28 includes router chips, such as
of a multiprocessor computer system having 544 nodes           15 indicated at 50. Router chip 50 includes eight ports 52, 54,
   FIG. 18 is a block diagram of a router chip according to       56, 58, 60, 62, 64 and 66. Router ports 52 and 54 are
the present invention.                                            respectively coupled to +X dimension physical communi-
   FIG. 19Ais a diagram of a router table lookup mechanism        cation link 70 and -X dimension physical communication
according to the present invention.                               link 72. Router ports 56 and 58 are respectively coupled to
   FIG. 19B is a diagram of an example entry for a local 20 +Y dimension physical communication link 74 and -Y
router table employed in the router lookup mechanism of           dimension physical communication link 76. Router ports 60
FIG. 19A.                                                         and 62 are respectively coupled to +Z dimension physical
   FIG. 20 is a diagram of an example set of routes through       communication link 78 and -Z dimension physical commu-
a network where a set of destination addresses all have the       nication link 80. Router port 64 communicates with node 22
                                                               25 and router port 66 communicates with node 24.
same local destination address, but have different global
destination addresses.                                               As indicated, router port 64 communicates with node 22
   FIG. 21 is another diagram of an example set of routes         via interface chip 34. Similarly, router port 66 communicates
through a network where a set of destination addresses all        with node 24 via interface chip 34'. In node 22, interface
have the same local destination address, but have different 30 chip 34 communicates with processors 30 and 32. In node
global destination addresses.                                     24, interface chip 34' communicates with processors 30' and
   FIG. 22 is a diagram of a mechanism according to the           32'.
present invention to accomplish the appropriate virtual chan-        Therefore, as illustrated in FIG. 2, this implementation of
nel assignment.                                                   scalable interconnect network 28 transmits packets of infor-
   FIG. 23 is a diagram illustrating the operation of the 35 mation between the processor nodes in the + and -directions
mechanism of FIG. 22.                                             of three dimensions and routes packets to two nodes which
                                                                  both include two processors. In other words, one router chip
           DESCRIPTION OF THE PREFERRED                           50 communicates directly with four processors (30, 32, 30'
                       EMBODIMENTS                                and 32') and six physical communication links (70, 72, 74,
   In the following detailed description of the preferred 40 76, 78 and 80).
embodiments, reference is made to the accompanying draw-             FIG. 3 illustrates, in block diagram form, another embodi-
ings which form a part hereof, and in which is shown by way       ment of the interface between a scalable interconnect net-
of illustration specific embodiments in which the invention       work 128 and two nodes 122 and 124. In this embodiment,
may be practiced. It is to be understood that other embodi-       scalable interconnect network 128 includes router chips,
ments may be utilized and structural or logical changes may 45 such as indicated at 150. Router chip 150 includes eight
be made without departing from the scope of the present           ports 152, 154, 156, 158, 160, 162, 164 and 166. Router
invention. The following detailed description, therefore, is      ports 152 and 154 are respectively coupled to +X dimension
not to be taken in a limiting sense, and the scope of the         physical communication link 170 and -X dimension physi-
present invention is defined by the appended claims.              cal communication link 172. Router ports 156 and 158 are
   A representative multiprocessor computer system accord- 50 respectively coupled to +Y dimension physical communi-
ing to the present invention is indicated generally at 20 in      cation link 174 and -Y dimension physical communication
FIG. 1. As indicated in FIG. 1, multiprocessor computer           link 176. Router ports 160 and 162 are respectively coupled
system 20 includes up to n nodes, such as indicated by a first    to +Z dimension physical communication link 178 and -Z
node 22, a second node 24, and an nth node 26. The nodes          dimension physical communication link 180. Router port
are interconnected by a scalable interconnect network 28, 55 164 communicates with node 122 and router port 166
which permits multiprocessor computer systems 20 to be            communicates with node 124.
scale from desk side systems to very large supercomputer             As indicated, router port 164 communicates with node
configurations.                                                   122 via interface chip 134. Similarly, router port 166 com-
   As illustrated in detail for first node 22, each node in       municates with node 124 via interface chip 134'. In node
multiprocessor computer system 20 includes at least one 60 122, interface chip 134 communicates with processors 130,
processor, such as a first processor 30 and a second proces-      131, 132, and 133. In node 124, interface chip 134' com-
sor 32 for node 22. An interface circuit 34 interfaces with       municates with processors 130', 131', 132', and 133'.
scalable interconnect network 28 and communicates with a             Therefore, as illustrated in FIG. 3, this implementation of
memory and directory 36 and an input/output crossbar              scalable interconnect network 128 transmits packets of
subsystem 38.                                                  65 information between the processor nodes in the + and
   Although the multiprocessor computer system 20 illus-          -directions of three dimensions and routes packets to two
trated in FIG. 1 provides one example environment to              nodes which both include four processors. In other words,
     Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 28 of 37


                                                           6,101,181
                               7                                                                    8
one router chip 50 communicates directly with eight pro-            from each router, such as those labeled PP from router 0, to
cessors (130, 131, 132, 133, 130', 131', 132', and 133') and        couple each router to two nodes to create a double bristled
six physical communication links (170, 172, 174, 176, 178           topology. Thus, the doubled bristled 4D topology produces
and 180).                                                           a 32 node multprocessor system having 64 processors in a
   As will be better understood by the following discussion,     5  two   processor per node system or 128 processors in a four
                                                                    processor per node system. The router links, such as those
the router chips according to the present invention, such as
                                                                    labeled RL from node 0 form the 4D hypercube topology.
router chips 50 and 150, can easily scale and accommodate
                                                                       An example five dimensional (SD) hypercube topology
various topologies. In the embodiments illustrated in FIGS.
                                                                    multiprocessor system is modeled in FIG. 7. In FIG. 7, 32
2 and 3 the networks are double bristled in that two nodes          router chips 50 are employed. There are two processor ports
are connected to a single router 50/150. In other alternative 10 from each router, such as those labeled PP from router 0, to
embodiments, additional ports are added to the router chip          couple each router to two nodes to create a double bristled
to permit additional bristling of nodes or the adding of            topology. Thus, the doubled bristled SD topology produces
additional dimensions. For example, if two additional ports         a 64 node multprocessor system having 128 processors in a
were added to make a total of ten router ports, + and               two processor per node system or 256 processors in a four
-directions of a fourth dimension could be added to the 15 processor per node system. The router links, such as those
interconnect network. Alternatively, the two additional ports       labeled RL from node 0 form the SD hypercube topology.
could be used to make a quadruple bristled network where            For clarity, only the node 0 links in the fourth and fifth
four nodes are connected to a single router. In addition, other     dimensions are shown in FIG. 7.
modification can be made, such as implementing a single                An example six dimensional (6D) hypercube topology
bristled network where only one node is connected to a 20 multiprocessor system is modeled in FIG. 8. In FIG. 8, 64
single router. For example in eight-port router chip 50             router chips 50 are employed. There are two processor ports
having a single bristled implementation, there could be the         from each router, such as those labeled PP from router 0, to
+ and -directions for the X, Y and Z dimension for con-             couple each router to two nodes to create a double bristled
necting a torus, plus an additional single direction fourth         topology. Thus, the doubled bristled 6D topology produces
dimension for connecting a mesh network. In addition, as 25 a 128 node multprocessor system having 256 processors in
illustrated in detail below, the eight router ports of router 50    a two processor per node system or 512 processors in a four
can be used to create up to six-dimensional hypercube               processor per node system. The router links, such as those
topologies.                                                         labeled RL from node 0 form the 6D hypercube topology.
   Example Hypercube Topologies                                     For clarity, only the node 0 links in the fourth, fifth, and sixth
                                                                 30
   Multiprocessor computer system 20 employs eight-port             dimensions are shown in FIG. 7.
router 50 to form up to six-dimensional hypercube systems.             Torus Topologies for Larger System Configurations
The hypercube topology minimizes average hop counts,                   Multiprocessor computer system 20 scales from desk size
provides physical link redundancy and maintains linear              systems to very large super computer configurations. Scal-
bisection bandwidth salability.                                  35 able interconnect network 28 connects multiple nodes via a
   An example two dimensional (2D) hypercube topology               very high speed, reliable interconnect system. Eight port
multiprocessor system is modeled in FIG. 4. In FIG. 4, four         router 50 can be employed to scale systems beyond 128
router chips 50 are employed and are numbered 0 through 3.          nodes in three dimensional (3D) torus topologies. Non-
There are two processor ports from each router, such as             power-of-two systems can also be configured simply by
those labeled PP from router 0, to couple each router to two 40 adding additional cables and reconfiguring routing tables as
nodes to create a double bristled topology. Thus, the doubled       described below. The below description describes example
bristled 2D topology produces an eight node multiprocessor          large scale system configurations and the corresponding
system having 16 processors in a two processor per node             system topologies for example systems from 128 to 2048
system or 32 processors in a four processor per node system.        nodes. Router 50 preferable uses differential signaling to
The router links, such as those labeled RL from node 0 to 45 enhance its ability to scale as system sizes grow. As with the
nodes 1 and 3, form the 2D hypercube topology. In addition,         multiprocessor topologies described above, two of the eight
extra ports of each router are used to form express links,          ports are typically dedicated to connecting from the routers
such as those labeled EL from node 0 to node 2, resulting in        to two separate nodes, such as indicated in FIGS. 2 and 3.
a doubling of the bisection bandwidth of the system.                Also as illustrated in FIGS. 2 and 3, the six remaining ports
   An example three dimensional (3D) hypercube topology 50 are employed to form + and -direction connections in three
multiprocessor system is modeled in FIG. 5. In FIG. 5, eight        dimensions (X, Y, and Z).
router chips 50 are employed and are numbered 0 through 7.             For illustrative purposes, FIG. 9 illustrates a 2x2x2 3D
There are two processor ports from each router, such as             torus topology network in the X, Y, and Z dimensions. Each
those labeled PP from router 0, to couple each router to two        node in a 3D torus has communication links in both the +
nodes to create a double bristled topology. Thus, the doubled 55 and -directions of the X, Y and Z dimensions. A tours
bristled 3D topology produces an 16 node multprocessor              topology forms a ring each dimension where information
system having 32 processors in a two processor per node             can transfer from one node, through all the nodes in the same
system or 64 processors in a four processor per node system.        dimension, and back to the origin node.
The router links, such as those labeled RL from node 0 to              It is interesting to note that a 4x4x4 bidirectional 3D torus
nodes 1, 3, and 7 form the 3D hypercube topology. In 60 topology is equivalent to the 6D multiprocessor topology
addition, extra ports of each router are used to form express       illustrated in FIG. 8 having 128 nodes. Thus, as indicated
links, such as those labeled EL from node 0 to node 5,              above, the 3D torus topology is utilized for systems having
resulting in a doubling of the bisection bandwidth of the           more than 128 nodes, because a double bristled 60 multi-
system.                                                             processor contains 128 nodes.
   An example four dimensional (4D) hypercube topology 65              Global Partitions
multiprocessor system is modeled in FIG. 6. In FIG. 6, 16              As discussed below, each port on router 50 has two router
router chips 50 are employed. There are two processor ports         tables (shown in FIGS. 18 and 19) referred to as a local
     Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 29 of 37


                                                          6,101,181
                              9                                                                  10
router table and a global router table. In one embodiment of       88. Thus, in this embodiment, there are eight nodes coupled
multiprocessor computer system 20 which is scalable to             to each X dimension router board 86 and 32 nodes within
2048 nodes, the local router table contains 128 locations and      each cabinet 88. The +directions of the Y and Z dimensions
the global router table contains 16 locations. If a packet's       are indicated with arrows. As indicated, there are four
source processor is in the same global partition as the 5 locations within the X dimensions, eight locations within the
destination processor, local tables will describe all of the       Y dimension, and eight locations within the Z dimension
routes required for the requests to reach their destination and    resulting in a 4x8x8 torus topology. Also, as illustrated in
for the response to return to the source. If the destination is    FIG. 13, there are global partitions GPO through GP3. In this
in a different global partition, the global tables are used to     embodiment, global partitions GPO and GP3 each comprise
describe how to get from one partition to the next. As is 10 four cabinets 88, while global partitions GP2 and GP3 are
described below, because the router tables indicate which          interleaved within a total of eight cabinets.
output port to take on the next router chip, the router chips         FIG. 14 illustrates one embodiment of a system having
which are one hop from the destination global partition also       1024 nodes interconnected with 512 router chips 50 in a
use the local table.                                               double bristled torus topology. In this embodiment, there are
   Example X Dimension Configuration                            15 four X dimension PC router boards 86 in each of 32 cabinets
   An example X dimension configuration for one embodi-            88. Thus, in this embodiment, there are eight nodes coupled
ment of multiprocessor computer system 20 is illustrated in        to each X dimension router board 86 and 32 nodes within
FIG. 10. A router PC board 86 includes four routers, such as       each cabinet 88. The +directions of the Y and Z dimensions
router 50, which are labeled R and numbered 0, 1, 2 and 3.         are indicated with arrows. As indicated, there are four
In this configuration, the X dimension does not scale as 20 locations within the X dimensions, 16 locations within the Y
system sizes grow. In this implementation, the X dimension         dimension, and eight locations within the Z dimension
connections are implied in all system topologies greater than      resulting in a 4xl 6x8 torus topology. Also, as illustrated in
128 nodes. Each of the four routers 50 on router PC board          FIG. 14, there are global partitions GPO through GP7, where
86 is coupled to two nodes which are labeled N. Each node          each global partition comprises eight half portions of cabi-
in the embodiment illustrated in FIG. 10 comprises two 25 nets 88.
processors labeled P.                                                 FIG. 15 illustrates one embodiment of a system having
   In this embodiment, four routers are connected on the           2048 nodes interconnected with 1024 router chips 50 in a
router PC board 86 to form a torus connection of four routers      double bristled torus topology. In this embodiment, there are
in the X-dimension. The X-dimension does not scale beyond          four X dimension PC router boards 86 in each of 32 cabinets
                                                                30
four connections. The four remaining ports of each router          88. Thus, in this embodiment, there are eight nodes coupled
chip 50 are connected between router chips to form the Y           to each X dimension router board 86 and 32 nodes within
and Z dimensions for the torus topologies used in larger           each cabinet 88. The +directions of the Y and Z dimensions
systems.                                                           are indicated with arrows. As indicated, there are four
   Example Torus Topologies                                        locations within the X dimensions, 16 locations within the Y
                                                                35
   FIG. 11 illustrates one embodiment of a system having           dimension, and 16 locations within the Z dimension result-
256 nodes interconnected with 128 router chips 50 in a             ing in a 4x16x16 torus topology. Also, as illustrated in FIG.
double bristled torus topology. In this embodiment there are       15, there are global partitions GPO through GP15, where
four X dimension PC router boards 86 in each of eight              each global partition comprises eight half portions of cabi-
cabinets 88. Thus, in this embodiment, there are eight nodes 40 nets 88.
coupled to each X dimension router board 86 and 32 nodes              FIGS. 11 through 15 illustrate power-of-two systems.
within each cabinet 88. The +directions of the Y and Z             However, as systems scale and size according to the present
dimensions are indicated with arrows. As indicated, there are      invention, the systems are not limited to power-of-two
four locations within the X dimensions, eight locations            configurations. For example, FIG. 16 illustrates one embodi-
within the Y dimension, and four locations within the Z 45 ment of a 264 node system comprising a first portion 89
dimension resulting in a 4x8x4 torus topology. Also, as            which is 4x4x8 torus within eight cabinets, and a second
illustrated in FIG. 11, there is a global partition GPO and a      portion 91 which is 4xlxl torus within one cabinet. The 264
global partition GPl, where each global partition comprises        node system of FIG. 16 comprises global partitions GPO,
four cabinets 88.                                                  GPl, and GP3. Global partitions GPO and GPl each include
   FIG. 12 illustrates one embodiment of a system having 50 four cabinets 88 with 32 nodes within each cabinet. Global
128 nodes interconnected with 64 router chips 50 in a double       partition GP3 includes one cabinet 88, which has 8 nodes.
bristled torus topology. In this embodiment there are four X          Another example of a non-power of system having 544
dimension PC router boards 86 in each of four cabinets 88.         nodes is illustrated in FIG. 17. This 544 node system
Thus, in this embodiment, there are eight nodes coupled to         comprises a first portion 93 which is 4x8x8 torus within 16
each X dimension router board 86 and 32 nodes within each 55 cabinets, and a second portion 95 which is a 4x2x2 torus
cabinet 88. The +directions of the Y and Z dimensions are          within one cabinet. The 544 node system of FIG. 17 com-
indicated with arrows. As indicated, there are four locations      prises global partitions GPO through GP7. Global partitions
within the X dimensions, four locations within the Y               GPO and GPl each include five half portions of cabinets 88,
dimension, and four locations within the Z dimension result-       while GP2 through GP7 each include four half portions of
ing in a 4x4x4 torus topology. There is only one global 60 cabinets 88.
partition in the embodiment of FIG. 12 having four cabinets           Router Chip
88. This 4x4x4 torus topology is equivalent to the 6D                 Router chip 50 ( or 150) according to the present invention
hypercube topology illustrated in FIG. 8.                          is illustrated in block diagram form in FIG. 18. Router chip
   FIG. 13 illustrates one embodiment of a system having           50 includes eight differential ports 52, 54, 56, 58, 60, 62, 64,
512 nodes interconnected with 256 router chips 50 in a 65 and 66 for coupling to up to eight pairs of unidirectional
double bristled torus topology. In this embodiment there are       physical links per router. Four virtual channels, such as
four X dimension PC router boards 86 in each of 16 cabinets        indicated at 90, 92, 94, and 96 for port 52, are assigned to
     Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 30 of 37


                                                          6,101,181
                             11                                                                  12
each physical channel, where two virtual channels are              are passed along unchanged as data. Network and node
assigned to requests and two virtual channels are assigned to      operations are separated as much as possible to permit future
responses. A more detailed discussion of virtual channels is       networks or future nodes to be interchanged with minimal
provided below.                                                    compatibility problems.
   A source synchronous driver/receiver (SSD/SSR) block 5             Message header packets follow tail micropackets. Once a
98 creates and interprets high-speed, source synchronous           micropacket is detected by router chip 50 with its tail bit set
signals used for inter-chip communication. A link level            in a sideband (discussed below), the next micropacket to the
protocol (LLP) block 100 interfaces to SSD/SSR block 98            same virtual channel is assumed to be a header. After reset,
                                                                   the first micropacket received by router chip 50 is assumed
and provides transmission of data between router chips. A
                                                                   to be a header. Message body packets are treated as all data,
router receive block 102 accepts data from LLP block 100, 10
                                                                   except for sideband information.
manages virtual channels, and forwards data to router tables
                                                                      A sideband is a field of information that accompanies each
104 and 106 and a router send block 108. Router receive
                                                                   micropacket. In one embodiment, router 50 employs the
block 102 includes virtual channel management logic,               sideband to tag each micropacket with a virtual channel, to
dynamically allocated memory queues, bypass logic, and             communicate virtual channel credits, and to indicate error
fairness logic which ages packets when they fail to make 15 and tail conditions. Error bit encoding indicates that the
progress. Router send block 108 drives data into LLP block         micropacket accompanying the error bit indicator encoun-
102 for transmission to other router chips.                        tered a memory ECC error or other type of source error. It
   Global router table 104 and local router table 106 together     is necessary to encode the bit error for every micropacket
form a two level routing table which provides routing              because, for example, an error might not be detected until
information for messages as they pass through the network. 20 the end of a block read and the header of a message will
Router tables 104 and 106 are indexed by the message               already be routed through the network and cannot indicate
destination and direction, and provide a new message direc-        an error state.
tion via an exit port ID. Since routing is pipelined with link        Message Aging
arbitration, the routing tables must include instructions as to       In one embodiment, each message has an age associated
how to traverse to the next router chip.                        25
                                                                   with it and message age influences internal arbitration in
   For clarity, only port 52 is shown in detail, but all of the    router chip 50, where priority is given to older messages.
eight ports of router chip 50 comprise: virtual channels 90,       Thus, as a message travels across the network, it ages each
92, 94, and 96 a source synchronous driver/receiver (SSD/          time it is stored in a virtual channel buffer. The longer a
SSR) block 98; a link level protocol (LLP) block 100; a            message waits in a virtual channel buffer, the more it ages.
                                                                30
router receive block 102; router tables 104 and 106; and a         The aging process will continue until the aging limit is
router send block 108.                                             reached. In one embodiment, the upper age values are
   A router arbiter block 110 executes two levels of arbitra-      reserved for fixed high priority packets.
tion for the router chip. The first level arbiter performs a          Message Routing
wavefront arbitration to selects a near-optimal combination 35        In one embodiment, routing chip 50 supports two types of
of grants for a given arbitration cycle and informs receiver       routing which are: 1) table-driven routing for standard,
block 102 which requests won. Ports which are not used             high-speed routing based on internal routing tables; and 2)
during the first level arbitration have a second chance to be      vector routing for initialization, based on routing instruc-
granted by the second level or bypass arbiter. Fairness via        tions included in the message header. Table-driven routing
age comparison is contained within the arbiter block.           40 messages are injected into the network with a destination
   A router crossbar block 112 includes a series of multi-         address and an initial direction (i.e., exit port ID), and the
plexers which control data flow from receiver ports to sender      routing tables contain the information necessary to deliver
ports. Once arbiter block 110 decides on the winners, arbiter      the message to its destination. Vector routing requires the
block 110 forwards this information to crossbar block 112          source node to completely specify the routing vector when
which provides connections from receivers to senders. A 45 the message is injected into the network.
router local block 114 is a control point of router chip 50.          Vector Routing
Router local block 114 provides access to all router controls         The vector routing feature of router chip 50 is used to for
and status registers including router tables 104 and 106,          access to router registers and some interface circuit registers.
error registers (not shown), and protection registers (not         Vector routing provides network exploration and routing
shown). Router local block 114 also supports special vector 50 table initialization and is a low performance routing. The
message routing, which is used during system configuration.        vector routing function permits software to probe the net-
In one embodiment, router local block also supports hard-          work topology and set up routing tables and ID fields
ware barrier operation. Such hardware barrier operations are       through uncached reads and writes. Once software programs
described in detail in the co-pending patent application           a vector route in a vector route register, software may
entitled "SERIALIZED, RACE-FREE VIRTUAL BAR- 55 execute uncached reads and writes which initiate vector
RIER NETWORK," filed on even date herewith, and which              route packets.
is herein incorporated by reference.                                  In one embodiment, vector route messages are always two
   Message Flow                                                    micropackets in length. The first micropacket is a standard
   Messages vary from one to several micropackets in               header, with command encoding indicating read or write,
length. Router chip 50 does not assume any particular 60 and direction field indicating router core. Whenever a vector
message length based on header information, but routes a           route header enters a router chip 50, the vector route header
message according to header information until a tail bit is        is routed directly to router local block 114. Once inside
detected. The message header contains all routing and              router local block 114, the second micropacket is examined
priority information required to complete the message route.       for the vector route data. Vector route data consists of a
Several other fields in the message header are used for 65 vector having vector elements, which each comprise a
memory, processor, and 1/0 operations. However, only a few         direction pointer. Direction pointers may include either an
fields are decoded by router chip 50. The remaining fields         output port ID or a vector terminator.
     Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 31 of 37


                                                          6,101,181
                             13                                                                  14
   At each hop during the request phase of the vector route,       global and local address bits can be interleaved if desired to
local block 114 examines the current vector and routes             accommodate certain physical configurations.
according to the right-most vector element. The entire route          Table II at the end of this Description of the Preferred
vector is then shifted right by the number of bits in a vector     Embodiments section provides another specific example of
element, and a return direction port ID is shifted in as the 5 a TLB mapping showing how the node destination address
most significant bits. A vector request routed message has         is broken into global portions for addressing into the global
reached its destination when the right-most vector element         and local tables for a system scalable from 2 to 256 nodes.
contains binary some indicator, such as for example, 0000
                                                                   The specific example TLB mapping of Table II shows how
for a four bit vector element.
                                                                   the global and local address bits are not interleaved for
   Once the request packet reaches its destination (the cur- 10 accommodating certain other physical configurations. The
rent request vector is all Os), a response header is formulated    specific example TLB mapping of Table II also shows that
and the message is sent back to the port it entered on, but on     this system embodiment of up to 256 nodes includes two
the reply virtual channel. The new vector is generated such        extra local bits and one extra global to permit future expan-
that the least significant nibble becomes the most significant 15 sion from 272 to 4096 nodes.
nibble. As a response makes its way through the network, the          In one embodiment, the global destination ID portion
right-most vector elements are used to route the message and       must have exactly one bit in the least significant five bits of
the vector is shifted right. The message eventually reaches        the destination for systems with greater than 512 nodes. This
the originating node via the same route on which it left.          ensures that an invalidate engine (not shown) maps out
   Table-Driven Routing                                         20 nodes appropriately in systems greater than 512 nodes.
                                                                   Without this, the upgrade path would require a 32 node
   All message packets routed by scalable interconnection
                                                                   increment to be spread across two half populated cabinets.
network 28 during normal operation are routed via routing
                                                                   For systems having less than or equal to 128 nodes, the
tables, such as routing tables 104 and 106. Routing tables
                                                                   global bits are preferably avoided all together. This allows
104 and 106 are distributed across scalable interconnection 25
                                                                   for more routing flexibility and less required configuration,
network 28 each port of each router and provide a high-            as all routing comes from the local table. It should, however,
speed, flexible routing strategy which can be adapted              be noted that the scheme used for greater than 128 nodes
through software. Routing tables 104 and 106 determine the         may also be used for less than or equal to 128 nodes.
path taken by messages between any two nodes in the                   A given router chip 50 in the scalable interconnect net-
                                                                30
system. Routing tables 104 and 106 must be programmed in           work 28 must decide whether to use the global or local table
a way which does not introduce any cycles in the directed          to look up a direction to take. The value looked up is not
routing graphs. As dictated by routing tables 104 and 106,         used immediately, but is attached to the packet header and
the physical message paths are static. The message paths are       used on the next router chip.
programmed into routing tables 104 and 106 by software. In 35         FIG. 19A illustrates a router table lookup mechanism
the event that a fault develops in scalable interconnection        illustrated generally at 200. As indicated in FIG. 19A, a
network 28, the static routes dictated by routing tables 104       physical destination ID indicated at 202 includes a global
and 106 can be modified during system operation. However,          destination ID portion 204 and a local destination ID portion
this software manipulation of routing tables 104 and 106 can       206. In the embodiment illustrated in FIG. 19A, global
be used only for fault avoidance, not for congestion control. 40 destination ID 204 includes four bits, while the local desti-
Thus, one embodiment scalable interconnection network 28           nation ID 206 includes seven bits. Global destination ID 204
never routes a message adaptively through the network by           indexes global routing table 104 having entries 208. Local
"skipping" a desired route when a necessary link is unavail-       destination ID 206 indexes local routing table 106 having
able due to congestion.                                         45 entries 210. Global destination ID 204 is compared, as
   Unless noted otherwise, the following routing table dis-        indicated at decision point 212, to a current node's global
cussion refers to a system having two processors per node,         address stored in register 214. Global destination ID 204 is
such as the system illustrated in FIG. 2 above. A router table     also compared at decision point 216 to a next -global
is indexed by a network destination identification (ID) and        address stored in register 218. Global destination ID 204 is
provides the next direction a message should travel. 50 also compared at decision point 220 to a next +global
Optimally, a router table has a unique entry for each other        address stored in register 222.
node in the system. Since this solution is not typically              A direction field from the message header is indicated at
feasible due to the size of the table required, the routing        224 and is four bits in the embodiment illustrated FIG. 19A.
tables, according to the present invention, are broken into a 55 Direction field 224 from the message header 224 is com-
two-level hierarchy. In one embodiment of this two-level           pared at decision point 224 to -global direction bits stored
hierarchy, there is one router table entry for each of 128         in register 226. Direction field 224 from the message header
nodes (64 routers) to a given local subnetwork or global           is also compared at decision point 228 to +global direction
partition, as well as a router table entry for each of up to 16    bits stored in register 230. The output from decision points
local subnetworks.                                              60
                                                                   220 and 228 and a +global valid bit stored in register 232 are
   Table I at the end of this Description of the Preferred         logically AND'd by an AND gate 234. Similarly, the output
Embodiments section provides one specific example of a             of decision points 216 and 224 and a -global valid bit stored
TLB mapping showing how the node destination address is            in register 236 are logically AND'd by an AND gate 238.
broken into global portions for addressing into the global 65 The outputs of AND gates 234 and 238, the output of
and local tables for a system scalable from 2 to 2048 nodes.       decision point 212, and a force local table bit stored m
The specific example TLB mapping of Table I show how the           register 240 are logically OR'd by an OR gate 242.
     Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 32 of 37


                                                           6,101,181
                              15                                                                    16
   FIG. 19B illustrates an example entry 210 for local router        is then routed from router 12 in global partition 2 to the
table 106. Local router table entry 210 includes a -global           router 2 (the destination) in global partition 2 carrying the
direction field, a +global direction field, and a local direction    local direction field in the local router table, as indicated by
field. In the embodiment illustrated in FIG. 19A, local router       dashed line 308.
table 106 provides the -global direction field on a line 244, 5
                                                                        In FIG. 20, the third route passes through input port 300
the +global direction field on a line 246, and the local
                                                                     of router 12, as indicated by solid line 302. The third route
direction field on a line 248 to a multiplexer 250. Multi-
                                                                     is then routed from router 12 in global partition 2 to router
plexer 250 provides one of the direction fields 244, 246, or
                                                                     11 in global partition 1 carrying the -global direction field
248 to one input of a multiplexer 254 based on the state of
                                                                  10 in the local router table, as indicated by dotted/dashed line
the outputs of AND gates 234 and 238. Global table 104
provides a global direction field on a line 252 to a second          310. The third route is then routed from router 11 in global
input of multiplexer 254. Multiplexer 254 provides either            partition 1 to the router 1 (the destination) in global partition
the global direction field from line 252 or the selected             1 carrying the local direction field in the local router table,
direction field from multiplexer 250 to an output line 256 15 as indicated by dashed line 312.
based on a force local signal provided from OR gate 242.                Another example set of routes through a network where a
The selected four bit direction field from multiplexer 254           set of destination addresses all have the same local destina-
provided on line 256 includes an exit port ID of three bits to       tion address, but have different global destination addresses
determine through which one of the eight ports of the next           is illustrated in diagram form in FIG. 21. In this example,
router chip 50 the message is to be routed, and includes a 20 two routes are performed. The dashed lines represent hops in
virtual channel least significant bit (lsb ).                        a given route that carry the local direction field of the local
   In the operation of the embodiment of the router table            router table; the dotted lines represent hops in a given route
lookup mechanism of FIG. 19A, local router table 106                 that carry the +global direction field in the local router table;
provides an exhaustive list of local destinations within a           the single dotted/single dashed lines represent hops in a
local subnetwork, and global router table 104 provides an 25 given route that carry the -global direction field; and the
exhaustive list for each global destination. Local router table      double dotted/single dashed lines represent hops in a given
106 is used to determine the next direction when the global
                                                                     route that carry the global router table entry.
bits of the destination ID match the global address of the
current router or they match that of the plus or minus                  In FIG. 21, the first route passes through an input port 400
                                                                  30 of router 12, as indicated by solid line 402. The first route is
neighboring local subnetwork and the output port is the one
designated as that which connects directly to that neighbor-         then routed from router 12 in global partition 2 to router 13
ing local subnetwork. When the global bits of the destination        in global partition 3 carrying the global entry in the global
ID do not match the global address of the current router chip        router table, as indicated by double dotted/single dashed line
50, global router table 104 is used to determine the next 35 404. The first route is then routed from router 13 in global
direction. In one embodiment, the global ID/port registers           partition 3 to router 14 in global partition 4 carrying the
214, 218, 222, 226, 230, 232, and 234 and the force local            +global direction field in the local router table, as indicated
table register 240 in each router chip 50 are software               by  dotted line 406. The first route is then routed from router
programmable via a global port definition register (not              14 in global partition 4 to the router 4 (the destination) in
shown) in router local block 114.                                 40 global partition 4 carrying the local direction field in the

   An Example set of routes through a network where a set            local router table, as indicated by dashed line 408.
of destination addresses all have the same local destination            In FIG. 21, the second route passes through input port 400
address, but have different global destination addresses is          of router 12, as indicated by solid line 402. The second route
illustrated in diagram form in FIG. 20. In this example, three 45 is then routed from router 12 in global partition 2 to router
routes are performed. All of the three routes only use the           11 in global partition 1 carrying the global entry in the global
local router table entries. The dashed lines represent hops in       router table, as indicated by double dotted/single dashed line
a given route that carry the local direction field of the local      410. The second route is then routed from router 11 in global
router table; the dotted lines represent hops in a given route       partition 1 to router 10 in global partition O carrying the
that carry the +global direction field in the local router table; 50 -global direction field in the local router table, as indicated
and the dotted/dashed lines represent hops in a given route          by single dotted/single dashed line 412. The second route is
that carry the -global direction field. This particular example      then routed from router 10 in global partition O to the router
does not illustrate any hops that carry the global router table      0 (the destination) in global partition O carrying the local
entries.                                                          55
                                                                     direction field in the local router table, as indicated by
   In FIG. 20, the first route passes through an input port 300      dashed line 414.
of router 12, as indicated by solid line 302. The first route is        Virtual Channels
then routed from router 12 in global partition 2 to router 13           Four virtual channels, such as indicated at 90, 92, 94, and
in global partition 3 carrying the +global direction field in        96 for port 52, are assigned to each physical channel, where
the local router table, as indicated by dotted line 304. The 60 two virtual channels are assigned to requests and two virtual
first route is then routed from router 13 in global partition 3      channels are assigned to responses. The scalable intercon-
to the router 3 ( the destination) in global partition 3 carrying    nect network 28 utilizes the virtual channels to perform
the local direction field in the local router table, as indicated    deadlock-free routes, create separate request and reply
by dashed line 306.                                               65 networks, and provide reserved buffers for congestion relief
   In FIG. 20, the second route passes through input port 300        for certain messages. Each message is associated with one of
of router 12, as indicated by solid line 302. The second route       the four virtual channels. In one embodiment, when a
     Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 33 of 37


                                                          6,101,181
                              17                                                                  18
message enters a router port, the message is written into the         As to physical cycles, in one embodiment virtual channels
virtual channel buffer indicated by a virtual channel field in     are used to break physical cycles in double bristled systems
the sideband. Congestion control is achieved by allowing           with greater than 128 nodes, such as for a 4x8x4 double
messages to switch between the two virtual channels.               bristled torus topology 256 node system. Physical cycles are
   In one embodiment, a single physical router link supports 5 only a concern for cycles with greater than four vertices,
interleaving of messages on different virtual channels, but        such as for the Y dimension of the 4x8x4 torus topology
within one virtual channel a message must remain continu-          system.
ous. For example, after router chip 50 sends four micro-              A mechanism according to the present invention to
packets across a physical link on virtual channel 0, router        accomplish    the appropriate virtual channel assignment is
                                                                10
chip 50 can choose to send any number of packets on virtual        illustrated in diagram form in FIG. 22. In this mechanism,
channels 1-3 before returning to virtual channel Oto com-          the six inter-router ports, such as ports 52, 54, 56, 58, 60, and
plete the first message. This feature allows router chip 50 to     62 of router chip 50 illustrated in FIG. 2, are divided into
maximize utilization of virtual channel buffers by sending         three pairs, where each pair defines a dimension. In one
partial messages when only a small amount of space is 15 embodiment, this pairing is accomplished via a port_mate
available at the destination.                                      field 500 stored in a port information register 502 in router
   In one embodiment, high priority messages can also cut          chip 50. Port_mate field 500 is a three bit field that matches
through lower priority messages across a given physical            the lower three bits of the direction field, indicated at 504,
link, assuming the messages do not share the same virtual          on  an incoming header packet. The three bit port_mate field
                                                                20
channel. In order to implement this virtual channel cut-           500 is relative to the input port. Table III at the end of this
through, each micropacket must be tagged with its virtual          Description of the Preferred Embodiments section provides
channel number in a sideband. This is why virtual channel          one embodiment of each input port's relative mate.
identification is not contained in the message header in this         The least significant bit (lsb) of the first word of the
embodiment.                                                     25 header micropacket is defined as the "V" bit, indicated at
   Deadlock Avoidance                                              506, which becomes the lsb of the output virtual channel
   Scalable interconnect network 28 must break cycles of           (nxt_vch_lsb). The next router chip 50 in a given route
dependencies, as these would cause the network to deadlock.        employs the nxt_vch_lsb to determine which type of
The three types of cyclic dependencies that scalable inter- 30 virtual channel should be used for routing from the next
connect network 28 is designed to break are: 1) request-           router chip 50. A virtual channel select enable (vch_sel_en)
response cycles; 2) turn cycles; and 3) physical cycles. The       bit 508 stored in a global information register 510 in router
latter two may only have a semantic difference, but they are       chip 50 is used to control a multiplexer 512. If the vch_
differentiated below.                                              sel_en bit 508 is cleared, the nxt vch_lsb_bit is used to
   Requests trigger responses which means that cycles are 35 indicate the lsb of the next link on line 514 from multiplexer
introduced if they use dependent resources. This cycle is          512. In smaller systems (e.g., less than or equal to 128 nodes
broken through the use of virtual channels. All requests           in one embodiment), the vch_sel_en bit 508 is cleared,
travel on one class of virtual channel and all responses on        which causes packets to route from source to destination on
another class of virtual channel. In one embodiment, cache 40 the same virtual channel.
coherency mechanisms in interface circuit guarantee that all          On larger systems (e.g., greater than 128 nodes in one
traffic fits into one of these two classes, and that no depen-     embodiment), the vch_sel_en bit 508 is set and the lsb of
dencies are introduced from requests to responses or from          the virtual channel on line 514 is set using virtual channel lsb
responses to requests.                                             on line 256b from the indexed entry from router table 104 or
   As to turn cycles, if turns are not restricted, traffic can 45 106 and the port_mate field 500. The indexing of router
loop back on itself. Restrictions to avoid turn cycles are         tables 104 and 106 is described above and illustrated in
implemented through appropriate loading of the router              FIGS. 19A-B. A comparator 516 compares the direction
tables. In one embodiment, the restrictions are as follows: [z,    field on line 256a from the indexed entry from router table
-Ync' -xnc], [y, -xnc], [x]. The subscript "nc" indicates "no 50 104 or 106 to the port_mate field 500 from port information
crossing." That is, do not cross a dateline in that dimension.     register 502 to determine whether the output port of the next
The concept of datelines is described in detail in the Thorson     router chip is the mate to the input port of the next router
et al. U.S. Pat. No. 5,659,796, which is assigned to Cray          chip.  The output of comparator 516 controls a multiplexer
Research, Inc. and is herein incorporated by reference. In         518, which provides its output to multiplexer 512.
other words, the above restrictions cause routing to be 55            If the vch_sel_en bit 508 is set and the output port is the
performed in three phases as follows:                              mate to the input port, the virtual channel lsb on line 256b
   1. +z, -z, -y, and -x can be routed in any order, but the       from lookup table 104 or 106 is logically OR'd with the
      dateline cannot not be crossed in x or y;                    incoming nxt_vch_lsb bit 506 by an OR gate 520, and this
   2. +y, -y, and -x can be routed in any order, but the           OR'd value is provided as the nxt_vch_lsb on line 514. If
                                                                60
      dateline cannot be crossed in x; and                         the vch_sel_en bit is set and the output port is not the mate
   3. x can be completed.                                          to the input port, the nxt_vch_lsb on line 514 is the virtual
   In one embodiment, router chip 50 does not support              channel lsb on line 256b from lookup table 104 or 106.
reflections (i.e., same entrance and exit port). This scheme,         The above mechanism according to the present invention
combined with the system growth path, provides deadlock 65 to accomplish the appropriate virtual channel assignment for
avoidance, full use of bisection bandwidth, and multiple           larger torus systems having at least one radix greater than
paths between nodes.                                               four can be expressed as follows:
     Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 34 of 37


                                                               6,101,181
                              19                                                                           20
  1. Determine if route is straight (i.e, within one                         paths available. This permits the system to bypass broken
      dimension) or if route is turning corner (i.e, switching               router chips or network links. In addition, in one
      dimensions);                                                           embodiment, each network link is protected by a check code
   2. If route is turning corner then the nxt_vch_lsb is the                 and link-level logic which retries any corrupted transmis-
      virtual channel bit from the routing tables;                   5
                                                                             sions and provides tolerance of transient errors.
   3. If route is straight, then the nxt_vch_lsb is obtained by
                                                                                In this way, the hypercube and torus topologies described
      logically ORing the virtual channel bit from routing
      tables with the virtual channel bit from message header.               above can sustain multiple faults and still be reconfigured in
   The operation of this mechanism for appropriate virtual                   a fully connected fashion. In addition, the two-level router
channel assignment for larger torus systems having at least          10      table (router tables 104 and 106), when properly
one radix greater than four is illustrated in diagram form in                implemented, contains only a few models which are con-
FIG. 23. In FIG. 23, only the Y and Z dimensions are                         nected but cannot be routed, and these typically are unlikely
illustrated, because in the embodiment of FIG. 10, the X                     and degenerate cases.
dimension is held at a radix of four. FIG. 23 illustrates a
                                                                     15                              CONCLUSION
route starting on virtual channel Ofrom (Y,Z) source (0,0) to
(Y,Z) destination (4,1). As illustrated, virtual channel O is                   The present invention, as described above, permits small
used to route from router chip (0,0) to router chip (1,0).                   systems to be constructed in a hypercube topology which
Virtual channel O is used to route from router chip (1,0) to                 offers high bandwidth connections, low latencies, and physi-
router chip (2,0).                                                   20      cal link redundancy while maintaining linear bisection band-
   However, in router chip (1,0) the virtual channel bit from                widths as systems scale. Nevertheless, as systems increase
the router tables is a one, because of a dateline crossing. The              the number of processors, the number of physical connec-
virtual channel bit from the router tables in router chip (1,0)              tions required to support the hypercube topology increases
is logically OR's with the incoming V bit, which produces                    significantly, resulting in higher system costs and manufac-
                                                                     25      turing complexities. To this end, larger systems according to
a one. Thus, virtual channel 1 is used to route from router
chip (2,0) to router chip (3,0). Once on virtual channel 1, the              the present invention can be constructed in a torus topology
route stays on virtual channel 1, until a corner is turned.                  having more than four locations in at least one dimensions.
Thus, virtual channel 1 is used to route from router chip (3,0)              Such torus topologies according to the present invention
to router chip (4,0). However, in router chip (3,0), the virtual     30      permit system performance to be maintained at a relatively
channel bit from the router tables is a zero, which determines               high level, yet reduce the number of physical connections
the virtual channel to be used on the corner turn route from                 between processors. With fewer physical connections
router chip (4,0) to router chip (4,1). Thus, virtual channel                between processors, system costs are significantly reduced.
0 is used to route from router chip ( 4,0) to router chip ( 4,1).            Since the torus connection is a ring of processors which
                                                                     35      grows as systems become larger, multiple torus rings can be
   This design approach permits virtual channel switches at
a dateline crossing or at all corner turns (i.e., switching                  formed in the system to keep interconnect bandwidth high
dimensions). The lsb of the virtual channel field is used to                 and latencies between processors low.
prevent deadlock in the torus topology in large systems                         Although specific embodiments have been illustrated and
having more than four locations in at least one dimension,           40      described herein for purposes of description of the preferred
such as for a 4x8x4 torus topology. This allows deadlock                     embodiment, it will be appreciated by those of ordinary skill
free and virtual channel balanced network to be imple-                       in the art that a wide variety of alternate and/or equivalent
mented in software. It also allows smaller systems which are                 implementations calculated to achieve the same purposes
deadlock free by nature, to assign certain reference types.                  may be substituted for the specific embodiments shown and
For example in one embodiment of a smaller system, 1/0               45      described without departing from the scope of the present
references are assigned to virtual channels 1 and 3, while                   invention. Those with skill in the mechanical, electro-
normal processor-to-processor communication are assigned                     mechanical, electrical, and computer arts will readily appre-
virtual channels O and 2.                                                    ciate that the present invention may be implemented in a
   Resiliency                                                        50
                                                                             very wide variety of embodiments. This application is
   With the hypercube and torus topologies described above,                  intended to cover any adaptations or variations of the
router chip 50 achieves the goal of always having at least                   preferred embodiments discussed herein. Therefore, it is
two non-overlapping paths connecting every pair of nodes                     manifestly intended that this invention be limited only by the
connected to a router chip 50. Typically, there are multiple                 claims and the equivalents thereof.


                                                                                               TABLE I
                                                                 Examele TLB Maeeing of Dimensions to Physical Node Number

                                                                    Network
                                                                 Dimensions         N10   N9    Ne   N1   No    Ns   N4   N3   N2   N,   No

                                                  Node Count    X        y      z   G3    Lo    G2   Ls   G,    L4   Go   L3   L2   L,   La
                                                 1056 to 2048   4     16       16   Z3    Y3    Z2   Y2   z,    Y,   Zo   Yo   x,   Xo   nd
                                                 544 to 1024    4     16        8    0    Y3    Z2   Y2   z,    y,   Zo   Yo   x,   Xo   nd
                                                  264 to 512    4     8         8    0    0     Z2   Y2   z,    y,   Zo   Yo   x,   Xo   nd
       Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 35 of 37


                                                                                      6,101,181
                                         21                                                                                     22
                                              TABLE I-continued
                    Exam12le TLB Ma1212ing of Dimensions to Physical Node Number

                     Network
                    Dimensions          N10     N9        Ne     N1      No      Ns    N4     N3    N2   N,   No

 Node Count         X    y      z       G3      Lo        G2     Ls      G,      L4    Go     L3    ½    L,   Lo

 132 to 256         4    8      4        0      0          0     Y2      z,      y,    Zo     Yo    x,   Xo   nd
  68 to 128         4    4      4        0      z,         0     y,      0       Zo    0      Yo    x,   Xo   nd
  33 to 64          4    4      2        0      0          0     y,      0       Zo    0      Yo    x,   Xo   nd
  17 to 32          4    2      2        0      0          0     0       0       Zo    0      Yo    x,   Xo   nd
   9 to 16          2    2      2        0      0          0     0       0       Zo    0      Yo    0    Xo   nd
    5 to 8                               0      0          0     0       0       0     0      Yo    0    Xo   nd
    3 to 4                               0      0          0     0       0       0     0      0     0    Xo   nd
       2                                 0      0          0     0       0       0     0      0     0    0    nd




                                                         TABLE II
                    Exam12le TLB Ma1212ing of Dimensions to Physical Node Number

                     Network
                    Dimensions          010     09        De     07      Do      Ds    04     03    D2   o,   Do

 Node Count         X    y      z       G3      Lo        Ls     G2      G,      Go    L4     L3    ½    L,   Lo

272 to 4096'                            f2          f,    fo     Y2      y,      Yo    z,     Zo    x,   Xo   nd
 132 to 256         4    8      4       0           0     0      Y2      y,      Yo    z,     Zo    x,   Xo   nd
  68 to 128         4    4      4       0           0     0      0       Y,      Yo    z,     Zo    x,   Xo   nd
  33 to 64          4    2      4       0           0     0      0       0       Yo    z,     Zo    x,   Xo   nd
  17 to 32          4           4       0           0     0      0       0       0     z,     Zo    x,   Xo   nd
   9 to 16          4           2       0           0     0      0       0       0     0      Zo    x,   Xo   nd
    5 to 8          4                   0           0     0      0       0       0     0      0     x,   Xo   nd
    3 to 4                              0           0     0      0       0       0     0      0     0    Xo   nd
       2                                0           0     0      0       0       0     0      0     0    0    nd

aFuture expansion


                                                                                                            each physical communication link and capable of
                                    TABLE III                                                               storing messages communicated between the pro-
                                                                                              40            cessing element nodes over the physical communi-
                          Encoding of Port Mate Field                                                       cation links,
                                                                                                         lookup tables associated with each of the input ports
            PTA         PTB     PTC          PTO          PTE     PTF         PTG     PTH
 Output    Input        Input   Input        Input       Input   Input        Input   Input
                                                                                                            and each storing a lookup table virtual channel
  Port      Port         Port    Port         Port        Port    Port         Port    Port                 number, and
                                                                                              45         a virtual channel assignment mechanism for assigning
   A          n/a         7       6            5           4       3            2                           an output next virtual channel number for determin-
   B           1         n/a      7            6           5       4            3       2
   C           2          1                    7           6       5            4       3
                                                                                                            ing the type of virtual channel to be used for routing
                                 n/a
   D           3          2       1           n/a          7       6            5       4                   from a next router along a given route, wherein the
   E           4          3       2            1          n/a      7            6       5                   next virtual channel number is assigned based on the
   F           5          4       3            2           1      n/a           7       6                   lookup table virtual channel number and an input
                                                                                              50
   G           6          5       4            3           2       1           n/a      7
                                                                                                            next virtual channel number received from a previ-
   H           7          6       5            4           3       2            1      n/a
                                                                                                            ous router along the given route.
                                                                                                      2. The multiprocessor system of claim 1 wherein the
  What is claimed is:                                                                              virtual assignment mechanism ascertains whether a given
  1. A multiprocessor computer system comprising:                                             55   hop in a route is within one dimension or if the given hop is
  a plurality of processing element nodes, each processing                                         switching dimensions, and if the given hop is switching
     element node having at least one processor and                                                dimensions, the virtual assignment mechanism sets the
     memory;                                                                                       output next virtual channel number equal to the lookup table
  physical communication links interconnecting the pro-                                            virtual channel number, and if the given hop is within one
     cessing element nodes in a n-dimensional topology;                                       60
                                                                                                   dimension, the virtual assignment mechanism sets the output
  routers for routing messages between the plurality of
                                                                                                   next virtual channel number equal to the lookup table virtual
     processing element nodes on the physical communica-
     tion links, each router including:                                                            channel number logically OR'd with the input next virtual
     input ports for receiving messages,                                                           channel number.
     output ports for sending messages from the router,                                       65      3. The multiprocessor system of claim 1 wherein the
     two types of virtual channels, each type of virtual                                           topology is a torus topology, wherein at least one of the n
        channel having virtual channel buffers assigned to                                         dimensions has a radix greater than four.
     Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 36 of 37


                                                           6,101,181
                              23                                                                     24
   4. The multiprocessor computer system of claim 1                   the multiprocessor system is configured in a topology where
wherein the virtual channel assignment mechanism include              none of the n dimensions have a radix greater than four.
a programmable register having virtual channel select enable             7. The multiprocessor system of claim 6 wherein the
bit having a first state and a second state, wherein the virtual      configured topology is a n dimensional hypercube.
                                                                   5
channel assignment mechanism is responsive to the virtual                8. The multiprocessor system of claim 5 wherein the
channel select enable bit being in the first state to set the         virtual channel select enable bit is in the second state for
output next virtual channel number equal to the input next            when the multiprocessor system is configured in a topology,
virtual channel number.                                               wherein at least one of the n dimensions has a radix greater
   5. The multiprocessor system of claim 4 wherein the             10 than four.
virtual channel assignment mechanism is responsive to the                9. The multiprocessor system of claim 8 wherein the
virtual channel select enable bit being in the second state to        configured topology is a torus topology.
ascertain whether a given hop in a route is within one                   10. The multiprocessor system of claim 1 wherein a
dimension or if the given hop is switching dimensions, and            dateline is associated with each type of virtual channel, each
if the given hop is switching dimensions, the virtual assign-      15
                                                                      dateline representing a communication link between two
ment mechanism sets the output next virtual channel number            virtual channel buffers, which complete a cyclic path in their
equal to the lookup table virtual channel number, and if the          associated type of virtual channel, wherein if messages cross
given hop is within one dimension, the virtual assignment             the dateline a cyclic buffer dependency can occur which
mechanism sets the output next virtual channel number              20 creates a deadlock, and wherein the lookup table virtual
equal to the lookup table virtual channel number logically            channel number is set to assure that messages do not cross
OR'd with the input next virtual channel number.                      datelines.
    6. The multiprocessor system of claim 4 wherein the
virtual channel select enable bit is in the first state for when                             *   *   *    *   *
 Case 6:20-cv-00813-ADA Document 39-3 Filed 03/16/21 Page 37 of 37




            UNITED STATES PATENT AND TRADEMARK OFFICE
                 CERTIFICATE OF CORRECTION
PATENT NO.: 6,101,181
DATED: Aug. 8, 2000
INVENTOR(S) : Passint et al.

      It is certified that error appears in the above-identified patent and that said
      Letters Patent is hereby corrected as shown below:

       In column 2, line 63, delete "iff' and insert --if--, therefor.

       In column 8, line 44, delete "preferable" and insert --preferably--, therefor.

       In column 10, line 49, delete "GP3" and insert --GP2--, therefor.

       In column 10, line 51, delete "GP3" and insert --GP2--, therefor.

       In column 11, line 28, delete "96 a" and insert --96; a--, therefor.

       In column 12, lines 47-48, delete "used to for access" and insert --used for access--, therefor.

       In column 20, line 27, delete "dimensions" and insert --dimension--, therefor.

       In column 23, line 2, delete "include" and insert --includes--, therefor.




                                                                 Signed and Sealed this
                                                       Twenty-fourth Day of April, 2001


                        Attest:


                                                                          NICHOLAS P. GODICI

                        Attesting Officer             Acting Director of the United Srates Patent <Jlld Trademark Office
